Citation Nr: 1143701	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right foot fracture.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from July 2006 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In this case, the Veteran perfected an appeal of the initial rating assigned following the October 2007 grant of service connection for a status post right foot disorder.  At that time, the RO assigned a zero percent (noncompensable rating), effective from February 21, 2007.  In July 2008, the RO increased the evaluation assigned for the Veteran's service-connected right foot disability to 10 percent, effective from February 21, 2007.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the claim in March 2010 so that additional development of the evidence could be conducted.  The Board finds that VA has substantially complied with the Board's March 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

From February 21, 2007, the residuals of the service-connected status post right foot fracture are productive of moderate, but not moderately severe, symptomatology.





CONCLUSION OF LAW

For the entire initial rating period from February 21, 2007, the criteria for an initial disability rating in excess of 10 percent for the status post right foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a July 2008 statement of the case (SOC) in response to the Veteran's November 2007 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor her representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor her representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the issue on appeal in December 2007 and July 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical examination findings to evaluate the respective disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to her claim has been satisfied.

Law and Factual Background

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected status post right foot fracture has been, throughout this appeal, evaluated under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes for the evaluation of foot disabilities.  However, Diagnostic Codes 5276, 5277, and 5278 are not for application as there is no evidence of, respectively, acquired flatfoot, bilateral weak foot, or acquired claw foot (pes cavus).  Similarly, Diagnostic Codes 5279-5282 have maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes.  Moreover, the criteria under Diagnostic Code 5283 are identical to the criteria under Diagnostic Code 5284, and rating the Veteran's disability under both would be pyramiding as foot injuries encompasses the evaluation of the tarsal.  38 C.F.R. § 4.14, see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased evaluation could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 held that DeLuca could apply to Diagnostic Code 5284 depending on the nature of the foot injury concerned.  VA General Counsel precedent opinions are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's statements describing her symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

The Veteran's service connection claim for a right foot disorder was received by VA in February 2007.  See VA Form 21-4138.  Service connection was granted by the RO in October 2007 for a status post right foot condition.  A zero percent rating was assigned pursuant to Diagnostic Code 5284, effective from February 21, 2007.  

The report of a December 2007 VA general medical examination shows, pertinent to the Veteran's right foot, notes that she fractured her 5th metatarsal bone while in the military, necessitating surgery.  The Veteran complained of both pain and swelling, worsened by prolonged standing, walking, running, and jumping.  These symptoms were alleviated by elevation, heat, rest, and medication.  Examination revealed normal gait.  Painful motion and tenderness was present.  Flatfoot was not discerned.  X-ray examination of the right foot showed a single threaded screw present in the 5th metatarsal inserted distally, with no other abnormalities shown.  In pertinent part, right foot 5th metatarsal fracture was diagnosed.  

In July 2008 the RO increased the disability evaluation assigned to the Veteran's serviced-connected right foot to 10 percent, effective from February 21, 2007.  Diagnostic Code 5284 continued to be used in rating the disability.  

An October 2008 VA outpatient primary care record shows that the Veteran complained of continuing right foot pain.  She could walk on her toes and heels without any problems.  Tenderness was present.  

A July 2010 VA telephone triage note shows that the Veteran complained of pain on the bottom of her right foot.  She denied redness, but did further complain of swelling with dependence or walking.  She noted that she used non-steroidal anti-inflammatory medications to reduce the swelling and for pain relief.  

An August 2010 VA consult examination report shows that Veteran complained of throbbing right foot pain.  She denied numbness.  Examination showed no pedal edema, and the medial longitudinal arch being flexible and decreased.  There was pain on palpation at the peroneal tendons of the right foot.  The 5th metatarsal bases was noted not to be painful.  There was no loss of function.  Normal muscle tone and joint function was reported.  Tendonitis was diagnosed.  

The report of a recent VA feet examination, conducted in July 2011, shows that the Veteran complained of right foot pain exacerbated by walking or standing for more than five minutes.  She noted that she took Tylenol for pain relief.  The Veteran denied symptoms of swelling, redness, fatigability, weakness, and lack of endurance.  She did complain of pain and stiffness.  She complained of pain flare-ups occurring two to three times a week, with the pain not affecting range of motion.  Right foot examination showed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Mild tenderness was appreciated in the right lateral area of the Veteran's foot.  Neither hammertoes or hallux valgus was present.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  No foot muscle atrophy was shown.  There was also neither abnormal gait nor low arches.  A July 2010 x-ray report (which is on file) was noted to show the presence of an orthopedic screw in the 5th metatarsal, and no visible fractures.  

Analysis

The evidence of record does not show, at anytime throughout the appeal period commencing on February 21, 2007, right foot pathology or symptomatology reflective of a moderately severe right foot injury residuals.  As noted above, in the course of medical evaluations conducted in December 2007, October 2008, and July and August 2010, the Veteran essentially complained of pain, tenderness, and swelling.  The August 2010 examiner found that swelling was not present and commented that there was no loss of function.  Further, following examining the veteran in the course of the recent July 2011 VA examination, the examiner, while observing that the veteran did complain of pain and stiffness, opined that right foot examination showed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  While complaining of pain flare-ups two to three times a week, the veteran denied that these affected her range of motion.  Although acknowledging the presence of mild tenderness in the right lateral area of the Veteran's right foot, the examiner observed that neither hammertoes, hallux valgus, nor evidence of malunion or nonunion of the tarsal or metatarsal bones was shown.  

The Board has considered the principles of DeLuca which contemplate whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not provide a separate rating for pain).  While there is evidence of right foot pain, there is no evidence of additional functional loss, fatigue, or incoordination associated with the Veteran's service-connected status post right foot fracture.  See VA examination report dated in July 2011.  As such, the Board finds that the 10 percent initial evaluation currently assigned adequately compensates the Veteran for any right foot pain and functional loss that she may experience, even with consideration of the effect that the right foot disability has on her daily activities.  A separate evaluation for pain is not for assignment.  Id.

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim for increase.  It is also not shown that the Veteran's symptoms associated with her right foot disability have varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no basis for a staged rating in this case.  Fenderson, 12 Vet. App. at 126.  The current 10 percent evaluation assigned encompasses the maximum level of disability shown during the appellate period.

The RO applied the Rating Schedule accurately, and there is no schedular basis for a higher rating.  According, based on the evidence of record, the Board concludes that the claim must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An initial compensable evaluation for service-connected status post right foot fracture at any point from February 21, 2007, is not warranted.

Extraschedular Consideration

For the service-connected right foot disability here adjudicated by the Board, as the maximum schedular evaluation is assigned under the applicable Diagnostic Code(s) which best reflects the manifestations of the disorder, consideration has been given to the need for extraschedular evaluation.  If a schedular evaluation is inadequate, VA must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the listed schedular criteria for assignment of the 10 percent evaluation now being considered by the Board fully and fairly consider the Veteran's symptomatology and functional impairment.  The disability picture presented is not unusual or exceptional, and the schedule includes (under other Diagnostic Codes) accommodation for differing disability presentations.  Further, the Veteran has neither claimed that her right foot symptoms alone prevent her from working, nor has she required hospitalization.  No extraschedular referral is warranted.


ORDER

An initial disability rating in excess of 10 percent for status post right foot fracture from February 21, 2007, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


